Title: C. H. Carter to James Madison, 21 May 1834
From: Carter, C. H.
To: Madison, James


                        
                            
                                Respected & Dear Sir 
                            
                            
                                
                                    Washington
                                
                                 May 21st 1834
                            
                        
                        
                        I received a short time since a letter from my relative Mr. C. C. Lee requesting me to make for you, copies
                            of all your letters to his father Gen. Henry Lee, written in the latter part of the last century—I have made them, and
                            send them by to days mail—
                        In doing so, I assure you my good Sir, that it has afforded me real pleasure in having an opportunity of
                            serving you, even in so slight a degree—and I regret exceedingly, that I have been compelled by the great number of
                            papers which it was necessary to examine, to delay so long, sending them—I hope however, they will reach you in good
                            time—and beg the favor of you to acknowledge the receipt of them—
                        Be so good my dear Sir to present my compliments to Mrs Madison—and accept for yourself the utmost esteem
                            & sincere regards of your very obt. Servant,
                        
                        
                            
                                C. H. Carter
                            
                        
                    